Citation Nr: 9911123	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than March 15, 1995, 
for the award of a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969, and from December 1973 to January 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim of entitlement to an effective date earlier 
than March 15, 1995, for the award of a permanent and total 
rating for pension purposes.  

The case was previously before the Board in August 1997 when 
it was remanded for further evidentiary development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  A permanent and total rating for pension purposes was 
denied by a rating decision in May 1990.  The veteran was 
notified of the May 1990 rating decision by letter in June 
1990 and was advised of his appellate rights, but did not 
file a timely appeal of that determination within the 
allowable period of one year following notification.  

3.  The veteran has not raised a viable claim of clear and 
unmistakable error in the May 1990 rating decision.   

4.  An informal claim for a permanent and total disability 
rating for pension purposes was received by the VA on 
November 2, 1994, which was followed by a claim for pension 
within one year thereafter. 


CONCLUSIONS OF LAW

1.  The May 1990 rating decision denying a permanent and 
total rating for pension purposes is final.  38 U.S.C.A. 
§ 7105 (1991); 38 C.F.R. §§ 3.104, 3.105, 20.302 (1998).

2.  An effective date of November 2, 1994 for the award of a 
permanent and total disability rating for pension purposes is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).

3.  An effective date earlier than November 2, 1994 for the 
award of a permanent and total disability rating for pension 
purposes is not warranted. 38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received in October 1989 was the veteran's original claim for 
pension, which was denied by a rating action in May 1990.  
The record indicates the veteran was notified of the May 1990 
decision by letter in June 1990, but did not submit a timely 
appeal of that determination, which became final and will not 
be subject to revision on the same factual basis in the 
absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  

Thereafter, no communication was received from the veteran 
until March 15, 1995, when he submitted a VA medical record 
dated in February 1995 and a VA Form 21-527, Income-Net Worth 
and Employment Statement, which were construed as an 
application to reopen his claim for non service-connected 
pension.  

Also received in support of the claim were additional medical 
records dating from September 1994 to May 1995, which 
reflected evaluation and treatment for low back pain, as well 
as psychiatric illness and alcohol abuse.  Clinical records 
dated in September 1994 reflect the veteran's complaints of 
nearly constant low back pain, associated with weakness and 
numbness in the right leg.  The duration of symptoms was 
reportedly of four to five months.  The record indicates the 
veteran was able to walk on heels and toes.  He was given 
Motrin and a back book.

Received in May 1995 were VA outpatient treatment records 
dated in November 2, 1994, in which the veteran was described 
as understandably very preoccupied with his back pain, which 
was increasing, to the point where he was no longer able to 
work and likely to become homeless.  Associated with his back 
pain were symptoms of depression which concerned the veteran.  
He reported considerable irritability and had lost his job as 
an apartment manager because of yelling at tenants.  His 
sleep was disturbed.  It was recorded that because of his 
preoccupation with back pain, he was unable to concentrate on 
any other matter.  The veteran acknowledged that drinking 
increased his irritability.  Also noted was a 32 pound 
reduction in weight, due to loss of appetite.  The impression 
was rule out major depression, rule out alcohol induced mood 
disorder.

On admission to a VA Medical Center (VAMC) in December 1994 
the veteran's chief complaint was listed as suicidal ideation 
because of being tired of living with chronic back pain, and 
his inability to work secondary to his back pain.  The 
diagnoses were alcohol dependence, chronic pain, adjustment 
disorder with depressed mood versus alcohol induced mood 
disorder.  The veteran was rated as 20 on the Global 
Assessment of Functioning (GAF) scale, an indication of 
severe impairment of social and occupational functioning, 
such as some danger of hurting himself or others, or 
occasionally failing to maintain minimal personal hygiene, or 
gross impairment in communication.  On VA psychiatric 
examination in May 1995 the veteran's level of functioning 
was again assessed as very poor.  

A VA X-ray report dated in February 1995 reflected the 
following impression: 1. Postoperative changes involving the 
posterior S1 and status post laminectomy.  2. Mild asymmetric 
disc protrusion versus small osteophyte at the level of L5-S1 
to the right with minimal encroachment upon the right neural 
foramen at this level and mild posterior displacement of the 
right S1 nerve root.  

By a rating action in May 1995 entitlement to a permanent and 
total rating for pension purposes was granted, effective 
March 15, 1995, the date of receipt of the reopened claim.  
In June 1995 the veteran notified the RO of his disagreement 
with the effective date assigned for his permanent and total 
rating, which he argued should be effective from the date of 
his original claim in 1989.  The veteran's statement was 
accompanied by VA medical records reflecting treatment from 
April to May 1995.  Included was a VAMC report showing that 
when the veteran had been hospitalized in April 1995, for 
adjustment disorder secondary to chronic low back pain, his 
alcohol dependence was considered to be in remission since 
December 1994.  The GAF score assigned at that time was 25 
indicating behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, or inability to function in almost all areas.  

The veteran testified in support of his claim at a personal 
hearing at the RO in March 1996.  At that time he indicated 
that he had not appealed the May 1990 denial of pension 
because he was recovering from back surgery and uncertain of 
his rights.  The veteran also stated that he had felt 
disgusted with VA, both because of dissatisfaction with the 
results of his surgery, which had to be redone some years 
later, and because of the denial of pension benefits.  During 
that period he reportedly had one job from November 1993 to 
March 1994, as a fire watch for a welder, and eventually 
ended up living on the streets.  The veteran argued that he 
was entitled to an earlier effective date for pension because 
he felt that the surgery he received from VA in 1989 did not 
properly treat his back disorder and he did not receive 
additional surgery until 1995.  

When the veteran testified before the Board in October 1998 
he again indicated that after he was denied pension benefits 
he lived on the streets, and was very depressed and somewhat 
confused about his right to appeal the RO's decision.  He 
also testified that he had not worked at all between the 
denial of his claim for pension in 1990 and March 1995.  

Analysis

Applicable regulations governing the effective date of an 
award of pension, provide that in general "the effective 
date of an evaluation and award of pension, . . . based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  For 
pension claims received after October 1, 1984, the effective 
date of disability pension will be the effective the date of 
receipt of claim.  If within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that physical or mental disability, which was not the result 
of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 C.F.R. § 3.400 (1998)

The veteran contends that his award of pension should be 
effective from the date his original claim was received in 
October 1989.  As previously noted the May 1990 rating 
decision denying the original pension claim was unappealed 
and became final.  Such a final decision is binding, and 
accepted as correct in the absence of a showing of clear and 
unmistakable error. 38 C.F.R. §§ 3.104, 3.105(a) (1998).  

Where the evidence establishes clear and unmistakable error, 
the prior decision will be reversed or amended, and the 
effective date of an award will be the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision. 38 C.F.R. 
§§ 3.105, 3.400(k).  Thus, in order for the award of pension 
to be effective on the date of receipt of the veteran's 
original claim, it would be necessary to show that the May 
1990 rating decision was clearly and unmistakably erroneous. 

In Russell v. Principi, 3 Vet.App. 310, 313-14 (1992), the U. 
S. Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") set forth a three- pronged test 
to determine whether clear and unmistakable error was present 
in a prior determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be nondebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  The Court also stated that errors that would not 
have changed the outcome are harmless; by definition, such 
errors do not give rise to the need for revising the previous 
decision.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very specific and rare kind 
of 'error.' It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . . . If a claimant-appellant wishes to reasonably 
raise clear and unmistakable error there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error . . . that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  A 
claimant must assert more than a difference of opinion as to 
how the facts were weighed and evaluated.  Russell v. 
Principi, 3 Vet.App. at 313. 

To the extent that the veteran's comments may be interpreted 
as attempting to raise a clear and unmistakable error 
challenge to the RO's May 1990 decision, he has made no 
specific allegation that the correct facts were not before 
the RO at the time of the decision, or that the RO misapplied 
the applicable regulations.  It is clear the veteran's claim 
is based solely on disagreement regarding interpretation of 
the facts which were of record in May 1990.  Such an 
allegation runs directly afoul of the Court's holding that 
differing interpretations of the evidence does not constitute 
a viable claim of obvious error.  The veteran's allegation 
falls far short of the very specific and rare kind of error 
necessary to advance a clear and unmistakable error claim as 
set forth in Russell and Fugo.  Accordingly, the veteran has 
not presented a viable claim of clear and unmistakable error; 
thus an effective date retroactive to the date of original 
claim for pension is not in order.  

Nevertheless, with regard to the proper effective date in 
this case, applicable regulations further provide: 

[O]ne of the following. . . will be 
accepted as an informal claim for pension 
previously denied for the reason the 
disability was not permanently and 
totally disabling.  (1) Report of 
examination or hospitalization by 
Department of Veterans Affairs or 
uniformed services.  The date of 
outpatient or hospital examination . . . 
will be accepted as the date of receipt 
of a claim. . . . when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.  

38 C.F.R. § 3.157(b)(1998).

The RO has accepted March 15, 1995 as the effective date of a 
pension award, based on a claim received that date; however, 
a VA report of outpatient examination may be accepted as the 
date of claim in certain circumstances.  In this regard, the 
report of outpatient examination on November 2, 1994 may be 
construed as an informal claim for disability pension.  
Reference was made to the veteran's inability to work and 
this was followed by a claim for pension within one year 
thereafter.  Giving the veteran the benefit of the doubt, 
this report is accepted as the date of claim for pension and 
is the appropriate effective date for the award of pension, 
if otherwise in order.  To provide a date even earlier than 
November 2, 1994 would require a finding that the veteran had 
been prevented from filing a claim earlier because of mental 
or physical disability.  The veteran has not provided any 
persuasive evidence or even argument that he was prevented 
from filing a claim any earlier.  Thus the date of receipt of 
claim, November 2, 1994, is the earliest effective date 
possible under the controlling regulations.  


ORDER

An effective date of November 2, 1994, and no earlier, is 
granted for the award of a permanent and total rating for 
pension purposes, subject to regulations governing payments 
of monetary awards.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 

